            Case 1:16-cv-01994-ALC-GWG Document 97 Filed 04/03/19 Page 1 of 2




                                              STATE OF NEW YORK
                                       OFFICE OF THE ATTORNEY GENERAL
   LETITIA JAMES                                                                                       DIVISION OF STATE COUNSEL
ACTING ATTORNEY GENERAL                                                                                         LITIGATION BUREAU

                                                 Writer’s Direct Dial: (212) 416-8108


                                                             April 3, 2019

      By Electronic Filing and Facsimile

      Hon. Gabriel W. Gorenstein
      U.S. District Court for the Southern District of New York
      United States Courthouse
      500 Pearl Street
      New York, New York 10007-1312

              Re:       Ali v. Annucci, et al.
                        No. 2016-cv-1994

      Dear Chief Magistrate Judge Gorenstein:

              Our Office represents the three court-officer defendants –Court Officer Eleazar Ramos,
      Court Officer Bruce Knowles, and Lieutenant Stewart Still—in the above-referenced matter. In
      accordance with Section 1.E. of Your Honor’s Individual Practices, we submit this letter jointly
      with plaintiff’s counsel, Adrian Ellis, Esq., to request a three-week extension of the discovery
      deadlines that were previously endorsed by the Court on March 4, 2019 (ECF No. 92). This is
      the parties’ fourth request for an extension of these deadlines.

              This extension is necessary to depose a non-party fact witness, EMT Roy Renna. We
      subpoenaed Mr. Renna to appear for a deposition last Friday, March 29, 2019. On the day of the
      scheduled deposition, however, Mr. Renna advised our Office that his supervisor had instructed
      him not to appear for the deposition without express permission from N.Y. Presbyterian
      Hospital’s legal department, which he apparently never received. Since Friday, we have made
      repeated attempts to contact the Hospital’s legal department to reschedule Mr. Renna’s
      deposition. Yesterday evening, the Hospital’s legal department informed our Office by email that
      it was coordinating with Mr. Renna’s supervisor to find dates when Mr. Renna would be available
      in the next few weeks. Based on that email and prior conversations with Mr. Renna about his
      availability, we anticipate being able to depose him within the next three weeks.

              Since our last extension request, the parties have worked diligently towards completing

            28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● Fax: (212) 416-6009 (Not For Service of Papers)
                                                          www.ag.ny.gov
      Case 1:16-cv-01994-ALC-GWG Document 97 Filed 04/03/19 Page 2 of 2
Hon. Gabriel W. Gorenstein                                                                                       Page 2 of 2
April 3, 2019

fact discovery. In the last month, we have deposed three non-party fact witnesses—Adam
Freedman, Esq., Kecia Harris, and Captain Keith Faccilonga—and have received documents in
response to all outstanding subpoenas issued in this matter. As discussed above, the only
remaining deposition was originally scheduled to be taken before the current deadline for the
completion of fact discovery, but due to factors outside the parties’ control, did not go forward,
and needs to be rescheduled.

        For these reasons, the parties respectfully request that the discovery deadlines in this case
be extended three weeks. Under this proposed extension, the deadline for the completion of non-
expert discovery, which is currently April 3, 2019, would be extended to April 24, 2019; the
deadline to disclose expert witnesses, which is currently April 17, 2019, would be extended to
May 8, 2019; the deadline for the depositions of expert witnesses, which is currently June 19,
2019; would be extended to July 10, 2019; and the deadline to submit a pre-motion letter to Judge
Carter in anticipation of defendants’ motion for summary judgment, which is currently June 19,
2019, would be extended to July 10, 2019.

        Thank you for your time and attention to this matter.



                                                                   Very truly yours,

                                                                          /s/
                                                                   Jonathan D. Conley
                                                                   Assistant Attorney General

cc (by ECF):      Adrian Ellis, Esq.




     28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● Fax: (212) 416-6009 (Not For Service of Papers)
                                                   www.ag.ny.gov
